internal_revenue_service number release date cc dom fs it a tl-n-8552-98 uilc date internal_revenue_service national_office field_service_advice memorandum for district_counsel manhattan cc ner man attn drita tonuzi from heather maloy associate chief_counsel cc it a subject audit protection under revproc_92_20 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a year year year year year issue whether a is entitled to audit protection under rev_proc 1992_1_cb_685 where a change in method_of_accounting was made under sec_475 conclusion a is not entitled to audit protection facts during the years in issue through a was a dealer in interest rate swaps a device used to protect customers against adverse_interest rate changes a traded interest rate swaps that called for substantial nonperiodic payments at the end of the contract these payments are referred to as backloaded payments the backloaded payments compensated for the off-market interest rates that were used to calculate periodic_payments which were lower than they would have been if market rates were used a was an accrual basis taxpayer with a taxable_year ending on december of each year a reported its backloaded payments when received the service proposed adjustments for years amortizing the backloaded payments ratably over the life of the swap beginning with taxable_year a changed its method_of_accounting for swaps to the mark to market method pursuant to sec_475 revenue reconciliation act of which requires securities dealers to mark to market certain securities including swaps after date the law provided that in the case of any taxpayer required to change its method_of_accounting for any taxable_year such change shall be treated as initiated by the taxpayer and shall be treated as made with the consent of the secretary under the mark to market method_of_accounting dealers are required to recognize gains and losses as if their securities were sold at fair_market_value on the last business_day of the taxable_year a seeks audit protection under section dollar_figure of revproc_92_20 1992_1_cb_685 for backloaded swap payments for tax years prior to the enactment of sec_475 if a were granted audit protection it would be entitled to a full concession by the commissioner of the adjustments set forth above for the years in issue as a protective measure a attached a form_3115 to its federal_income_tax return for year the year that it changed to the mark to market method under sec_475 the examining agent argues that a is not entitled to audit protection for backloaded payments for the years in issue under revproc_92_20 because the revenue_procedure does not apply to an accounting_method changed under sec_475 alternatively the agent argues that audit relief is not available under the revenue_procedure because the audit of backloaded swap payments began prior to the enactment of sec_475 and a’s change_of accounting under that provision the service’s position is that the backloaded payments issue was raised prior to date the date that sec_475 was enacted in a letter dated date a set forth its argument that it is entitled to audit protection under revproc_92_20 a argues that the revenue reconciliation act of designated the mark to market change as an accounting_method change initiated by the taxpayer and made with the consent of the service section dollar_figure of revproc_92_20 provides that a taxpayer which changes its accounting_method with the consent of the service is protected from an examining agent changing the same method_of_accounting for a prior year in this case the agents are proposing to change a’s method_of_accounting pertaining to swaps for years pre- years even though a with the deemed consent of the service changed its method in year in summary sec_475 was enacted on date and requires securities dealers to mark to market certain securities for taxable years ending on or after date a is a securities_dealer that began marking to market its swaps beginning with year prior to year and during the years in issue a included income from swaps when the payments were received in the case of backloaded payments a’s accounting_method provided a deferral of income until the end of the swap contract after audit however the service determined that a should have amortized the swap payments ratably over the life of the swap contracts for years a now seeks audit protection under the provisions of revproc_92_20 law sec_475 enacted on date requires securities dealers to mark to market certain securities for taxable years ending on or after date under this method_of_accounting dealers must recognize gains and losses each year as if their securities were sold at fair_market_value on the last business_day of such taxable_year for any taxpayer required to change its method_of_accounting due to sec_475 such change shall be treated as initiated by the taxpayer treated as made with the consent of the secretary and the net amount of the adjustment required to be taken into account by the taxpayer under sec_481 shall be taken into account ratably over the taxable_year period beginning with the first taxable_year ending on or after date thus the change_of_accounting_method was automatic under sec_475 revproc_92_20 1992_1_cb_685 provides the general procedures under sec_1_446-1 for obtaining the consent of the commissioner to change a method_of_accounting a gradation of incentives including prior year audit protection is available to encourage prompt voluntary compliance if the taxpayer files a form_3115 within designated time frames and complies with all other requirements in the revenue_procedure analysis we agree with your view that the audit protection provisions of revproc_92_20 do not apply in this case because the sec_475 accounting_method change was mandated by statute in contrast the revenue_procedure was enacted to encourage prompt compliance with proper tax_accounting principles and uses a gradation of incentives to encourage prompt voluntary compliance under this approach a taxpayer generally receives better terms and conditions for any change in accounting_method if the taxpayer files its request to change methods before it is contacted for examination by the service audit protection as described in section applies when taxpayer has filed a timely form_3115 as prescribed in the revenue_procedure and the agent is then prevented from proposing a change in the same method_of_accounting for a year prior to a year_of_change required under the revenue_procedure we concur that there is no other legal authority other than revproc_92_20 which provides taxpayers who comply with statutory changes in accounting methods with audit protection for prior years recent revenue procedures such as rev procs and provide automatic consent for accounting changes to comply with certain aspects of sec_475 and do not grant prior year audit protection revproc_92_20 is not applicable and none of the automatic accounting_method changes have extended audit protection for the treatment of the issue in prior years furthermore as you point out even if revproc_92_20 was applicable a has not complied with the terms and conditions for obtaining audit protection that is it did not file a form_3115 in any of the possible time frames as set out in the revenue_procedure case development hazards and other considerations we believe that our position in this case is fully supportable with no significant litigation hazards heather maloy by gerald m horan senior technician reviewer branch income_tax accounting division
